Citation Nr: 1410963	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  04-16 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for right rotator cuff syndrome, residuals of a shell fragment wound of the right chest area with a retained foreign body.  


REPRESENTATION

Appellant represented by:	David T. Landers, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active duty from March 1969 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to a rating in excess of 0 percent for superficial scar, residuals of a shell fragment wound of the right chest area.  

In August 2004, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.

In June 2005 the Board remanded the Veteran's claim for further development.

In an April 2006 rating decision the RO granted a 10 percent evaluation for superficial scar, residual of a gunshot wound of the right chest area, effective May 20, 2003

In November 2006, the Board remanded the case for further development.

In May 2008, the Board denied the claim for an increase for residuals of a shell fragment wound of the right chest area with a retained foreign body based on evaluation of the scars and muscle injuries and found that the Veteran's residuals of shell fragment wound does not manifest complete or incomplete paralysis of any nerve or nerve group.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2009, the Court granted a Joint Motion for Remand of the parties (VA Secretary and the Veteran), and vacated the portion of the Board's decision which denied entitlement to a rating in excess of 10 percent for residuals of a shell fragment wound of the right chest area based on evaluation of muscle injuries, and remanded the matter to the Board for action consistent with the April 2009 Court order.

In compliance with the April 2009 JMR, in August 2010 the Board remanded the Veteran's current claim for additional development.  

In a September 2011 rating decision, the RO granted the Veteran a separate 10 percent rating for right rotator cuff syndrome, residuals of gunshot wound to the right chest area effective September 1, 2010.  

In October 2011, the Board adjudicated the Veteran's claim on appeal.  The Veteran appealed the issue for an increased rating for right rotator cuff syndrome, residuals of a shell fragment wound of the right chest area with a retained foreign body to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In a May 2013 decision, the Court vacated that portion of the October 2011 Board decision and remanded the matter to the Board for readjudication consistent May 2013 decision.

The claim for a total disability rating for compensation based on individual unemployability was previously remanded for further development.  As the RO has not had the opportunity to complete the requested development, the claim is not currently before the Board.

The Veteran's initial representative during the current appeal was the Disabled American Veterans.  When appealing the Board's May 2008 and October 2011 decisions before the Court, the Veteran was represented by attorneys from the law firm of Finnegan, Henderson, Farabow, Garrett and Dunner, LLP.  In September 2010, the Veteran submitted a Form 21-22 appointing the American Legion as his representative.  In a February 2014 letter, the American Legion stated that they could not accept the Veteran's appointment as his representative as another representative was actively representing him at the time the appointment was made and moved to withdraw under 38 C.F.R. § 20.608(b).  Therefore, the last known representative, David T. Landers of the above law firm, remains the Veteran's current representative as the record contains no limitations for that representation.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court found that the medical evidence was insufficient to rate the Veteran's right rotator cuff syndrome, residuals of a shell fragment wound of the right chest area with a retained foreign body.  Although the April 2006, September 2010, and August 2011 VA examinations indicated that the Veteran experienced pain and the April 2006 and September 2010 examinations included some range of motion testing, it was not clear that any of the examiners complied with the requirements of 38 C.F.R. § 4.59 regarding testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing contexts.  Another examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 U.S.C.A. § 1111; 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA orthopedic examination to determine the current severity of the right rotator cuff syndrome, residuals of a shell fragment wound of the right chest area with a retained foreign body.  The examiner is to address: 

a).  The nature, frequency, and severity of the symptoms associated with the Veteran's right rotator cuff syndrome, residuals of a shell fragment wound of the right chest area with a retained foreign body;

b).  Whether the motion of the Veteran's right upper extremity is limited to 25 degrees from his right side; midway between right side and shoulder level; or at shoulder level; 

c).  The functional loss, if any, due to pain and/or weakness that causes disability beyond that reflected on range of motion measurements, specifically testing for pain on both active and passive motion and with weight-bearing and non-weight-bearing; and,

d).  The severity of disability of all Muscle Groups affected by the shell fragment wound of the right chest area.  

The Veteran's file must be made available to the examiner for review. 

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


